Judgment unanimously vacated, on the law, without costs, proceeding converted to a declaratory judgment action and judgment granted therein, in accordance with the following memorandum: In the exercise of our discretion we convert this CPLR article 78 proceeding to a declaratory judgment action (see, CPLR 103 [c]; Matter of Zuckerman v Board of Educ., 44 NY2d 336; Matter of Lefkowitz v Whalen, 78 AD2d 712).
There is no question that the "releasable copies” of reports of offenses prepared and maintained by the Genesee County Sheriff’s office on the forms currently in use are governmental records under the provisions of the Freedom of Information Law (Public Officers Law art 6) subject, however, to the provisions establishing exemptions {see, Public Officers Law § 87 [2]). We reject the contrary contention of respondents and declare that disclosure of a "releasable copy” of an offense report may not be denied, as a matter of law, pursuant to Public Officers Law § 87 (2) (b) as constituting an "unwarranted invasion of personal privacy” solely because the person reporting the offense initials a box on the form indicating his preference that "the incident not be released to the media, except for police investigative purposes or following arrest” (see, Matter of Washington Post Co. v New York State Ins. Dept., 61 NY2d 557, 567).
In view of this determination, questions pertaining to the propriety of the procedures and guidelines set forth in the findings of fact and conclusions of law are academic. (Appeal from judgment of Supreme Court, Genesee County, Newman, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and O’Donnell, JJ.